UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6332



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


QUINTON D. RAINEY, a/k/a Q,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CR-94-69, CA-99-13-4)


Submitted:   July 18, 2002                  Decided:   July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quinton D. Rainey, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quinton D. Rainey seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.      Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. United States v. Rainey, Nos. CR-94-69; CA-99-13-4

(E.D. Va. Jan. 11, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2